DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 7/15/2022. Claims 6 and 13-17 are currently amended. Claims 7 and 18 are canceled. Claims 6, 8, and 13-17 are pending review in this action. The previous objection regarding the specification is withdrawn in light of the Applicant’s clarification provided in the remarks filed on 7/15/2022. The previous objections regarding Claims 6-7 and 13-18 are withdrawn in light of Applicant's amendment to the Claims. The previous objection regarding Claim 8 remains. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 6. The previous Double Patenting rejections are withdrawn in light of Applicant’s amendment to Claim 6. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Objections
Claim 6 objected to because of the following informalities:
Claim 6 recites a range which is improperly formatted. Line 12 recites “0.5 to 10 kN/cm”, however, to promote clarity of the scope of the subject matter, said range should be formatted as “0.5 kN/cm to 10 kN/cm”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101274495 B1) in further view of Balogh et al. (US 2016/0181594 A1), Jarvis (US 2008/0274408 A1), and Ose et al. (US 2020/0119396 A1). 
In Regards to Claim 6:
Kim discloses a method of preparing a negative electrode for a lithium secondary battery, comprising: forming a negative electrode active material layer on a negative electrode current collector (p.3, lines 8-12). Kim further discloses that the method further includes coating the negative electrode active material layer with lithium metal powder, wherein the lithium metal powder layer is between 50-200 µm thick (p.4, lines 20-23, and p.5, lines 14-16). Kim further discloses that the method further includes pressing the negative electrode active material layer coated with the lithium metal powder (p.5, line 20), and wetting the pressed negative electrode active material layer with a first electrolyte solution (p.3, line 11).
Kim is deficient in disclosing that 1) the negative electrode active material layer comprises a negative electrode active material including a silicon-based material, 2) the lithium metal powder layer is applied at a loading amount of 0.05 mg/cm2 to 0.5 mg/cm2, 3) a step of drying the wet negative electrode active material layer, and 4) wherein the pressing is performed with a nip pressure of 0.5 to 10 kN/cm using a roll press.
Regarding 1) and 2), Balogh discloses a method of preparing a negative electrode (22) for a lithium secondary battery (20), comprising: forming a negative electrode active material layer comprising a negative electrode active material (electroactive material) on a negative electrode current collector, wherein the negative electrode active material may include graphite, silicon, silicon-containing alloys, or combinations thereof (Figure 1, [0031, 0041-0043]). Balogh further discloses that the method includes a step of coating the negative electrode active material layer with lithium metal [0050] at a loading amount of 0.01-1 mg/cm2 [0054], and teaches that the loading of lithium metal on the electrode serves to compensate for irreversible lithium loss in battery formation [0051].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include a silicon-based material in the negative electrode active material of Kim, as it is a known material for use in a negative electrode active material layer and is a known alternative to carbon-based materials, as taught by Balogh. Further, it would be obvious to the skilled artisan to apply the coating of lithium metal powder disclosed by Kim to be present at a loading amount of 0.01-1 mg/cm2, as taught by Balogh, with reasonable expectation of success in providing a loading of lithium metal on the negative electrode sufficient to compensate for irreversible lithium loss in battery formation during the first cycle of operation. By doing so, the limitations of Claim 6 requiring that the negative electrode active material layer comprises a negative electrode active material including a silicon-based material, and that the lithium metal powder layer is applied at a loading amount of 0.05 to 0.5 mg/cm2, are met.
Regarding 3), Jarvis discloses a process for forming a negative electrode for a lithium ion battery, wherein a negative electrode active material slurry comprising lithium metal powder, lithium intercalation material, a binder, and a solvent are mixed, coated onto a negative electrode current collector, and then dried [0007-0009].
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the method of Kim, a drying step following the electrolyte-wetting step, as it is a common process step found in the process of manufacturing of a negative electrode for a lithium battery, as taught by Jarvis. By doing so, the limitation of Claim 6 requiring that the method includes a step of drying the wet negative electrode active material layer, is met. 
Regarding 4), Ose discloses a lithium secondary battery which comprises an anode, wherein the anode is comprised of an anode mixture coated on an anode current collector [0007, 0104]. Ose further discloses that the anode mixture is comprised of solid electrolyte particles, silicon particles, an electroconductive material (VGCF), and a binder (PVdF-based resin) [0103]. Ose further discloses that following the application of the anode mixture onto the anode current collector, the mixture/collector assembly was subjected to advance pressing [0104]. Ose further discloses that the pressing is performed by a press roller at a nip pressure of 5 kN/cm for purposes of densification [0109].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to perform the pressing step of Kim using a roll press with a nip pressure of 5kN/cm, as it is known in the art as a useful method and pressure combination to subject a negative electrode to during preparation following the application of a negative electrode active material onto a negative electrode current collector, as taught by Ose. Furthermore, such a modification would provide the skilled artisan with a reasonable expectation of success in providing a negative electrode with increased density, as taught by Ose. Thus, by making the above modification, all of the limitations of Claim 6 are met.
In Regards to Claim 8 (Dependent on Claim 6):
	Kim as modified by Balogh, Jarvis, and Ose discloses the method of Claim 6 as set forth above. Kim further discloses that an average particle size (D50) of the lithium metal powder may be 5-20 µm (p.4, line 4). As such, all of the limitations of Claim 8 are met.
In Regards to Claim 13 (Dependent on Claim 6):
Kim as modified by Balogh, Jarvis, and Ose discloses the method of Claim 6 as set forth above. Balogh discloses that the method includes a step of coating the negative electrode active material layer with lithium metal [0050] at a loading amount of 0.01-1 mg/cm2 [0054], and teaches that the loading of lithium metal on the electrode serves to compensate for irreversible lithium loss in battery formation [0051].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent on Claim 6):
Kim as modified by Balogh, Jarvis, and Ose discloses the method of Claim 6 as set forth above. Balogh discloses that the method includes a step of coating the negative electrode active material layer with lithium metal [0050] at a loading amount of 0.01-1 mg/cm2 [0054], and teaches that the loading of lithium metal on the electrode serves to compensate for irreversible lithium loss in battery formation [0051].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent on Claim 6):
Kim as modified by Balogh, Jarvis, and Ose discloses the method of Claim 6 as set forth above. Kim further discloses that an average particle size (D50) of the lithium metal powder may be 5-20 µm (p.4, line 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, all of the limitations of Claim 15 are met. 
In Regards to Claim 16 (Dependent on Claim 6):
Kim as modified by Balogh, Jarvis, and Ose discloses the method of Claim 6 as set forth above. Kim further discloses that an average particle size (D50) of the lithium metal powder may be 5-20 µm (p.4, line 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, all of the limitations of Claim 16 are met. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101274495B1) in view of Balogh et al. (US 20160181594A1), Jarvis (US 20080274408A1), and Ose et al. (US 2020/0119396 A1), as applied to Claim 6 above, and in further view of Lee et al. (US 20130157106A1).
In Regards to Claim 17 (Dependent on Claim 6):
	Kim as modified by Balogh, Jarvis, and Ose are deficient in disclosing that an average particle size (D50) of the lithium metal powder is 30-50 µm.
	Lee discloses a lithium metal powder-carbon powder composite for use as a negative electrode active material in a negative electrode [0009]. Lee further discloses that the lithium metal powder particles may have an average particle size (D50) of 5-50 µm [0015].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to one of ordinary skill in the art to select for the lithium metal powder of Kim, particles with an average particle size (D50) of 5-50 µm, as disclosed by Lee, as it is a known common average particle size (D50) for lithium metal powder used in a negative electrode. By doing so, all of the limitations of Claim 17 are met.
Response to Arguments
Applicant’s arguments, filed 7/15/2022, with respect to the rejection of Claims 6-8 and 13-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kim et al. (KR 101274495B1), Balogh et al. (US 20160181594A1), Jarvis (US 20080274408A1), Ose et al. (US 2020/0119396 A1), and Lee et al. (US 20130157106A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724